Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 22, 2022

                                      No. 04-22-00326-CV

                                       Zulema J. GARZA,
                                           Appellant

                                                v.

  Zulema J. GARZA, Jose Juan Garza, II, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVK-002209-D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER
       On November 16, 2022, appellant Zulema J. Garza filed a letter we construe as a motion
requesting an extension of time to file her brief and copy of the appellate record. After
consideration, we grant appellant’s requests and direct the Clerk of this Court to mail appellant a
copy of the appellate record on CD-ROM. We further order appellant’s brief due by December
21, 2022. Appellant is advised no further extensions of time will be granted absent extraordinary
circumstances. Appellant is further advised if she believes the reporter’s record is incomplete,
she may contact the court reporter and request a supplemental record containing the omitted
items pursuant to Texas Rule of Appellate Procedure 34.6(d).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court